SPAETH, Judge,
concurring:
Judge HOFFMAN has set out the facts of this case with great accuracy and thoroughness. I summarize them very briefly for convenience here.
A creditor sent notice to a debtor (appellee) that the creditor was about to have the sheriff levy on appellee’s property.1 The creditor sent the notice “return receipt requested” but has not put the return receipt (assuming one was received) in the record. The notification occurred after the Supreme Court, in Luskey v. Steffron, Inc., 461 Pa. 305, 366 A.2d 298 (1975), had invalidated, as not providing for sufficient notice, Pa.R.C.P. 3129,2 which mandated notice by publication and by handbilling of property subject to a sheriff’s sale, but before the enactment of amended Pa.R. C.P. 3129,3 which requires personal notice to be sent, return receipt requested.
The majority opinion remands this case for completion of the record. I fully agree with that sensible disposition; but, to forestall another appeal I think we should advise the lower court what test to apply when it makes its findings.
*331On the merits, the question is what notice to the debtor was constitutionally required in the interstitial period when no rule was applicable. As the majority notes, the notice must, at a minimum, be “reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action.” Mullane v. Central Hanover Bank and Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 657, 94 L.Ed. 865 (1950).
As a point of departure, we know that handbilling and publication alone do not meet this test. Luskey v. Steffron, supra. Amended Rule 3129 requires personal notice in addition to handbilling and publication. I think the Rule provides a practical solution to the notice problem, but not the sole constitutional solution; for if a creditor knows that his notice was received personally by the debtor, I do not believe the constitution requires any further effort; its purposes are met at that point.
However, a caveat must be added: when one sends mail return receipt requested and does not get the return receipt, one has good reason to suspect that the notice did not arrive. In such a case, something more is required.
Here, if the creditor did not receive a return receipt, he could not have been at a loss for possible additional measures to take. In Luskey v. Steffron, supra, the Supreme Court cited with approval Philadelphia Local Rule 3129 *4 which required, in addition to notice by mail, notice by handbilling and publication, an apparent “back-up” precaution.5
On remand, therefore, if the return receipt is placed in the record, and if the notice is found to have stated, reasonably in advance, the place, date and hour of the intended sale and *332the real estate to be sold,6 the lower court should find that the notice was constitutionally adequate.
If no return receipt is placed in the record, however, the court must make a factual finding of whether the creditor did send notice to the debtor, as the creditor’s affidavit alleges. If the court rejects the affidavit and finds that no notice was sent, it should hold the sale invalid. If the court finds that notice was sent, the court may infer from the creditor’s inability to produce a return receipt that the creditor did not receive a receipt. This fact should have made the creditor suspect that the debtor had not received the notice. Under these circumstances, the creditor should have tried other notification techniques, such as handbilling and publication, which he easily could have derived from the Luskey court’s approval of Philadelphia Local Rule 3129 *, or any measure equally calculated to meet the test of Mullane v. Central Hanover Bank & Trust Co., supra, when service by mail is suspected of having been ineffective. If no such measures were taken, the lower court should find that the notice was inadequate, and hold the sale invalid.
CERCONE, J., joins in this opinion.

. The appellant here is the purchaser of the property at the sheriff’s sale.


. Majority opinion, footnotes 4 and 5.


. Majority opinion, footnote 7.


. Majority opinion footnotes 10 and 12.


. Similarly, Amended Rule 3129, cited in the majority opinion’s footnote 7, is well crafted in this respect. While subsection (2)(b) requires that notice be sent return receipt requested, and subsection (3) requires that any return receipts be placed in the record, under subsection (3) the failure of the notice to arrive does not actually invalidate the sale. It is noteworthy that the Rule also requires the apparent “back-up” measures of handbilling of the property and publication.


. See Philadelphia Local Rule 3129*, cited in the majority opinion’s footnote 12.